DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is a continuation of and claims priority to U.S. Patent Application No. 15/094,238, filed on 04/08 2016 (now issued as patent no. 10,831,337 B2), which claims the benefit of U.S. Provisional Application No. 62/275,184, filed 01/05/2016. 

This Action is responsive to the application filed on 11/04/2020, and preliminary amendments filed on 03/10/2021 and 08/24/2021.

Claims 21-30 are pending in this application. Claims 21, 29, and 30 are independent claims.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Objections
Claims 21, 25, 29, and 30 are objected to because of the following minor informalities:
Claim 21, line 1, replace … device, comprising… with … device, the device comprising…
Claim 21, line 8, add “and” at the end of the line.
Claim 25, line 6, replace … display: … with … display; and …
Claim 29, line 1, replace method, comprising… with … method, the method comprising…
Claim 29, line 5, add “and” at the end of the line.
Claim 30, line 6, add “and” at the end of the line.
Appropriate correction is required.  


Examiner Comments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23 and 27-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schulz et al., US PGPUB 2010/0281374 A1 (hereinafter as Schulz).

Regarding independent claim 21, Schulz discloses an electronic device [see e.g. device shown in fig. 19], the device comprising:  
a display [again see the display of the device shown in fig. 19]; 
one or more processors [again note that the computer desktop shown in fig. 19 has one or more processors, as also indicated in [0197], lines 9-10 ]; and 
memory storing one or more programs configured to be executed by the one or more processors [again note that the computer desktop shown in fig. 19 has memory storing programs; see also the different exemplary memory types indicated in [0207]], the one or more programs including instructions for: 
concurrently displaying, on the display, a user interface region and a radial menu, [see fig. 19 showing an interface region (the entirety of the white area) and a menu 1915; note that the menu can be a radial menu according to e.g. the last 2 lines of the abstract indicating semi-circular display areas for menus; see also [0010]] wherein the radial menu is overlaid on the user interface region [note that the menu 1915 is overlaid on the white space (the user interface region) of the desktop display] and the radial menu includes: 
a set of options [note the menu items in [0005], lines 3]; and
a selection area at a fixed location on the radial menu [note the selection window of the menu in [0005], lines 4-5; note that the selection window can be static as per [0007], lines 1-5], wherein a first option from the set of options is see e.g. [0007], lines 7-9 and note the menu item initially displayed in the selection window; see also fig. 15, stage 1510 and note the item displayed in selection window 1405 while other items are displayed outside the selection window 1405]; 
while displaying the radial menu, detecting a first input at a location corresponding to the radial menu [see [0124], lines 5-8 describing swipe gestures while a cursor is over the menu to scroll it]; 
in response to detecting the first input, moving the first option outside the selection area and the second option into the selection area [again see [0124], lines 5-8 indicating scrolling of the menu items; again see fig. 15, stage 1530 and [0151], lines 1-2 and note the display of item 1460 in the selection window 1405 while the item that was initially displayed is moved outside the selection window; Examiner notes that the second option is arbitrary as long as it can be moved by a swipe gesture and therefore could be any item that was displayed outside the selection area in stage 1510 of fig. 15]; 
while the second option is in the selection area, detecting a triggering condition for ceasing to display the radial menu [note in [0151], lines 1-6 indicating the closing of menu 1400 in response to a mouse button release; see also fig. 15, stages 1530, 1540, and 1550]; 
in response to detecting the triggering condition: 
ceasing to display at least a portion of the radial menu [note that the radial menu is closed to show only item 1460, as per lines 5-6 of [0151] and stage 1550 of fig. 15]; and 
again see [0151] and fig. 15; see also [0152], lines 1-3 and note the display of the selected menu item 1460 as a representation for the radial menu; note that the other items disappear by collapsing inward behind the selected item and that the location of the selected item is unchanged; Examiner further notes that the selected item is at a location that was previously a portion of the menu, since the selected item did not move]; 
while the radial menu is not displayed on the display, detecting a second input on the affordance corresponding to the representation of the radial menu [now see fig. 14, stage 1420 showing only a menu item 1480 and not the entire radial menu; see also [0145]-[0146] indicating an input of a cursor movement 1415 over 1480 and a selection input]; and 
in response to detecting the second input, displaying the radial menu [see [0146]-[0148] and stage 1440 of fig. 14 showing the radial menu], wherein the radial menu includes the second option displayed in the selection area [see fig. 14 and note that the item displayed in the selection area of the menu in stage 1440 is the same item shown in the representation in stage 1420; Examiner notes that when the radial menu was replaced with the representative item (aka affordance) in the process shown in fig. 15, the representative item was the second option displayed in the selected area before the replacement. Therefore, after redisplaying the menu using the last representative item, the same second option will be displayed in the selection area again].


Regarding claim 22, the rejection of independent claim 21 is incorporated. 
Schulz further discloses that a first portion of the radial menu is displayed on the display between a first edge of the display and a location at which the affordance corresponding to the representation of the radial menu was previously displayed [see fig. 14, stage 1440 showing radial menu 1400; note that a portion of the menu is displayed between the right edge of the display (which is at or farther than the right end of the menu display) and the selection window location (where the highlighted item 1480 is displayed) which is the location where the representative item (aka affordance) was previously displayed; see [0146]-[0147] describing how the menu items fan out from item 1480 as though they were stacked underneath thus indicating that the location of item 1480 has not changed].

Regarding claim 23, the rejection of claim 22 is incorporated. 
Schulz further discloses that a second portion of the radial menu is displayed on the display between a second edge of the display, opposite to the first edge of the display and the location at which the affordance corresponding to the representation of the radial menu was previously displayed [again see fig. 14, stage 1440 showing radial menu 1400; note that a second portion of the menu is displayed between the left edge of the display (which is at or farther than the left end of the menu display) and the selection window location (where the highlighted item 1480 is displayed) which is the location where the representative item (aka affordance) was previously displayed; again see [0146]-[0147] describing how the menu items fan out from item 1480 as though they were stacked underneath thus indicating that the location of item 1480 has not changed].

Regarding claim 27, the rejection of independent claim 21 is incorporated. 
Schulz further discloses:
that the first input is a swipe input [again see [0124], lines 5-8 describing swipe gestures to scroll the menu], and 
that the one or more programs further include instructions for: in response to detecting the first input, moving the set of options along a path of a portion of an arc of a circle [see [0010], lines 4-6 indicating scrolling along a semicircle as shown in fig. 14 (note the movement among stages 1510, 1520, and 1530)].

Regarding claim 28, the rejection of independent claim 21 is incorporated. 
Schulz further discloses that moving the second option into the selection area includes:
moving the first option in a first direction around a perimeter of the radial menu [again see fig. 15, stages 1510 and 1520 and note the movement of the item initially displayed in the selection window in 1510 in a clockwise direction around a perimeter of the radial menu], and 
moving the second option in the first direction around the perimeter of the radial menu [again see fig. 15, stages 1520 and 1530 and note the movement of item 1460 also in a clockwise direction around a perimeter of the radial menu].

Regarding independent claim 29, Schulz also discloses a method [see e.g. [0005] indicating a method for presenting a menu], the method comprising:  
at an electronic device [see e.g. device shown in fig. 19]: 
again see the display of the device shown in fig. 19], a user interface region and a radial menu, [see fig. 19 showing an interface region (the entirety of the white area) and a menu 1915; note that the menu can be a radial menu according to e.g. the last 2 lines of the abstract indicating semi-circular display areas for menus; see also [0010]] wherein the radial menu is overlaid on the user interface region [note that the menu 1915 is overlaid on the white space (the user interface region) of the desktop display] and the radial menu includes: 
a set of options [note the menu items in [0005], lines 3]; and
a selection area at a fixed location on the radial menu [note the selection window of the menu in [0005], lines 4-5; note that the selection window can be static as per [0007], lines 1-5], wherein a first option from the set of options is displayed in the selection area and a second option from the set of options is displayed outside the selection area [see e.g. [0007], lines 7-9 and note the menu item initially displayed in the selection window; see also fig. 15, stage 1510 and note the item displayed in selection window 1405 while other items are displayed outside the selection window 1405]; 
while displaying the radial menu, detecting a first input at a location corresponding to the radial menu [see [0124], lines 5-8 describing swipe gestures while a cursor is over the menu to scroll it]; 
in response to detecting the first input, moving the first option outside the selection area and the second option into the selection area [again see [0124], lines 5-8 indicating scrolling of the menu items; again see fig. 15, stage 1530 and [0151], lines 1-2 and note the display of item 1460 in the selection window 1405 while the item that was initially displayed is moved outside the selection window; Examiner notes that the second option is arbitrary as long as it can be moved by a swipe gesture and therefore could be any item that was displayed outside the selection area in stage 1510 of fig. 15]; 
while the second option is in the selection area, detecting a triggering condition for ceasing to display the radial menu [note in [0151], lines 1-6 indicating the closing of menu 1400 in response to a mouse button release; see also fig. 15, stages 1530, 1540, and 1550]; 
in response to detecting the triggering condition: 
ceasing to display at least a portion of the radial menu [note that the radial menu is closed to show only item 1460, as per lines 5-6 of [0151] and stage 1550 of fig. 15]; and 
displaying an affordance corresponding to a representation of the radial menu at a location that was previously occupied by a portion of the radial menu [again see [0151] and fig. 15; see also [0152], lines 1-3 and note the display of the selected menu item 1460 as a representation for the radial menu; note that the other items disappear by collapsing inward behind the selected item and that the location of the selected item is unchanged; Examiner further notes that the selected item is at a location that was previously a portion of the menu, since the selected item did not move]; 
while the radial menu is not displayed on the display, detecting a second input on the affordance corresponding to the representation of the radial menu [now see fig. 14, stage 1420 showing only a menu item 1480 and not the entire radial menu; see also [0145]-[0146] indicating an input of a cursor movement 1415 over 1480 and a selection input]; and 
in response to detecting the second input, displaying the radial menu [see [0146]-[0148] and stage 1440 of fig. 14 showing the radial menu], wherein the radial menu includes the second option displayed in the selection area [see fig. 14 and note that the item displayed in the selection area of the menu in stage 1440 is the same item shown in the representation in stage 1420; Examiner notes that when the radial menu was replaced with the representative item (aka affordance) in the process shown in fig. 15, the representative item was the second option displayed in the selected area before the replacement. Therefore, after redisplaying the menu using the last representative item, the same second option will be displayed in the selection area again].

Regarding independent claim 30, Schulz also discloses a non-transitory computer-readable storage medium storing one or more programs [see e.g. [0207]] configured to be executed by one or more processors again note that the computer desktop shown in fig. 19 has one or more processors, as also indicated in [0197], lines 9-10] of an electronic device [see e.g. device shown in fig. 19], the one or more programs including instructions for:
concurrently displaying, on a display [again see the display of the device shown in fig. 19], a user interface region and a radial menu, [see fig. 19 showing an interface region (the entirety of the white area) and a menu 1915; note that the menu can be a radial menu according to e.g. the last 2 lines of the abstract indicating semi-circular display areas for menus; see also [0010]] wherein the radial menu is overlaid on the user note that the menu 1915 is overlaid on the white space (the user interface region) of the desktop display] and the radial menu includes: 
a set of options [note the menu items in [0005], lines 3]; and
a selection area at a fixed location on the radial menu [note the selection window of the menu in [0005], lines 4-5; note that the selection window can be static as per [0007], lines 1-5], wherein a first option from the set of options is displayed in the selection area and a second option from the set of options is displayed outside the selection area [see e.g. [0007], lines 7-9 and note the menu item initially displayed in the selection window; see also fig. 15, stage 1510 and note the item displayed in selection window 1405 while other items are displayed outside the selection window 1405]; 
while displaying the radial menu, detecting a first input at a location corresponding to the radial menu [see [0124], lines 5-8 describing swipe gestures while a cursor is over the menu to scroll it]; 
in response to detecting the first input, moving the first option outside the selection area and the second option into the selection area [again see [0124], lines 5-8 indicating scrolling of the menu items; again see fig. 15, stage 1530 and [0151], lines 1-2 and note the display of item 1460 in the selection window 1405 while the item that was initially displayed is moved outside the selection window; Examiner notes that the second option is arbitrary as long as it can be moved by a swipe gesture and therefore could be any item that was displayed outside the selection area in stage 1510 of fig. 15]; 
while the second option is in the selection area, detecting a triggering condition for ceasing to display the radial menu [note in [0151], lines 1-6 indicating the closing of menu 1400 in response to a mouse button release; see also fig. 15, stages 1530, 1540, and 1550]; 
in response to detecting the triggering condition: 
ceasing to display at least a portion of the radial menu [note that the radial menu is closed to show only item 1460, as per lines 5-6 of [0151] and stage 1550 of fig. 15]; and 
displaying an affordance corresponding to a representation of the radial menu at a location that was previously occupied by a portion of the radial menu [again see [0151] and fig. 15; see also [0152], lines 1-3 and note the display of the selected menu item 1460 as a representation for the radial menu; note that the other items disappear by collapsing inward behind the selected item and that the location of the selected item is unchanged; Examiner further notes that the selected item is at a location that was previously a portion of the menu, since the selected item did not move]; 
while the radial menu is not displayed on the display, detecting a second input on the affordance corresponding to the representation of the radial menu [now see fig. 14, stage 1420 showing only a menu item 1480 and not the entire radial menu; see also [0145]-[0146] indicating an input of a cursor movement 1415 over 1480 and a selection input]; and 
in response to detecting the second input, displaying the radial menu [see [0146]-[0148] and stage 1440 of fig. 14 showing the radial menu], wherein the radial menu includes the second option displayed in the selection area [see fig. 14 and note that the item displayed in the selection area of the menu in stage 1440 is the same item shown in the representation in stage 1420; Examiner notes that when the radial menu was replaced with the representative item (aka affordance) in the process shown in fig. 15, the representative item was the second option displayed in the selected area before the replacement. Therefore, after redisplaying the menu using the last representative item, the same second option will be displayed in the selection area again].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Chen, US PGPUB 2014/0092100 A1 (hereinafter as Chen).

Regarding claim 24, the rejection of independent claim 21 is incorporated. Schulz further discloses that the set of options includes a first set of one or more options that extend off a first edge of the menu so that a first portion of the first set of one or more options is displayed while a second portion of the first set of one or more options is not displayed [again see fig. 15 and note  by comparing stages 1510 and 1520 that the menu items include a set that extends off the edge of the menu (where it begins to appear as partially faded as described in [0150] and note that a first portion of the set is displayed while a second is not displayed]. 

Chen teaches a menu display where an edge of the menu is at the edge of a display and the menu options extend off the edge of the display [see e.g. fig. 7 and note the last 4 lines of [0025] describing a menu edge at the edge of the display and menu options extending off the screen].
It would have been obvious to one of ordinary skill in the art having the teachings of Schulz and Chen before the effective filing date of the claimed invention to modify the display of Schulz’s menu by explicitly specifying that the menu edge is at the screen edge as taught by Chen. The motivation for this obvious combination of teachings would be to efficiently use the limited real estate available for relatively small displays, as suggested by Chen [see [0001]].

Regarding claim 25, the rejection of claim 24 is incorporated. Schulz further teaches that moving a first set of options comprises moving a third option in a path along a portion of an arc of a circle [again see fig. 15, stages 1510, 1520, and 1530 and note the movement of a third option in a path along the semi-circle; Examiner notes the multiple options that are moving along the semi-circle], the one or more programs further including instructions for: 
in response to the first input at the location corresponding to the radial menu, moving the first set of options in a path along a portion of an arc of a circle [again see [0124], lines 5-8 describing swipe gestures while a cursor is over the menu to scroll it; again see fig, 15 and he movement of menu items along the semi-circle] and moving the third option off the display [note in fig. 15 e.g. the items to the right of the selection window in stage 1510 moved off the display in stage 1530]; and
see the example of the linear menu in fig. 2 and note in [0050], last 9 lines how items loop such that when an item reaches the end of the display, it will then be displayed subsequently at the other end; note that for semi-circles the items will scroll along the semi-circle as noted in [0054], lines 7-10; see also [0010]]. 


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schulz in view of Borzello et al., US PGPUB 2014/0201672 A1 (hereinafter as Borzello).

Regarding claim 26, the rejection of independent claim 21 is incorporated. Schulz does not explicitly teach that the triggering condition includes detecting a touch input at a location outside of the radial menu.
Borzello teaches a triggering condition for ceasing to display a menu that includes detecting a touch input at a location outside of the menu [see [0059], lines 3-5 indicating touching an area of the screen surface away from a menu to dismiss it].
It would have been obvious to one of ordinary skill in the art having the teachings of Schulz and Borzello before the effective filing date of the claimed invention to apply Borzello’s triggering condition of touching away from a menu for dismiss it to the menu dismissal step taught by Schulz. The motivation for this obvious combination of teachings would be to make menu dismissal more intuitive by sensing that the user is no longer interested in interacting with the menu at the time being, thus making the device more user friendly.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Independent claims 21, 29, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,831,337 B2 in view of Schulz. Examiner notes that claim 15 depends upon claim 1 and therefore the limitations of claim 1 are accordingly incorporated.

Regarding independent claim 29 of the instant application, see the table below comparing the limitations recited in independent claim 29 of the instant application to limitations of independent claim 1 and dependent claim 15 of U.S. Patent No. 10,831,337 B2.
 Claim 29 of Instant Application
U.S. Patent No. 10,831,337
A method, the method comprising: 
 at an electronic device:





concurrently displaying, on a display, a user interface region and a radial menu, wherein the radial menu is overlaid on the user interface region 
and the radial menu includes: 
a set of options; and





a selection area at a fixed location on the radial menu, 
               wherein a first option from the set of options is displayed in the selection area and a second option from the set of options is displayed outside the selection area; 


while displaying the radial menu, detecting a first input at a location corresponding to the radial menu; 






in response to detecting the first input, moving the first option outside the selection area and the second option into the selection area; 



















while the second option is in the selection area, detecting a triggering condition for ceasing to display the radial menu; 
in response to detecting the triggering condition: 
ceasing to display at least a portion of the radial menu; and 
displaying an affordance corresponding to a representation of the radial menu at a location that was previously occupied by a portion of the radial menu; 
while the radial menu is not       
displayed on the display, 

detecting a second input on the affordance corresponding to the representation of the radial menu; and 
in response to detecting the second input, displaying the radial menu, wherein the radial menu includes the second option displayed in the selection area.
Claim 1 : A method comprising:
[note the display implying an electronic device]
      displaying a menu item on a display;    
      receiving a first input that is directed to within the menu item;
       in response to receiving the first input:
              displaying a radial menu on the display, [see portions of Schulz for teaching the concurrent display and the overlay and analysis below the table]

wherein the radial menu includes:
                   a first sequence of selectable options that extends off of an edge of the display so that a first portion of the first sequence of selectable options is displayed while a second portion of the first sequence of selectable options is not displayed; and
      a first selection region at a first fixed location on the radial menu;

               displaying a first option, from the selectable options in the first sequence, in the first selection region in response to the first option having been selected when the radial menu was last displayed; 
        
       while the first option in the first sequence of selectable options is displayed in the first selection region of the radial menu, detecting a second input associated with the radial menu; 
       determining whether the second input corresponds to an option-selection input or a scroll movement input; 
        in response to determining that the second input corresponds to the option-selection input directed to a second option within the radial menu, automatically sliding the first sequence of selectable options around a perimeter of the radial menu so that the first option is moved out of the first selection region of the radial menu and the second option is moved into the first selection region of the radial menu; and 
          in response to determining that the second input corresponds to the scroll movement input not directed to the second option, automatically sliding the first sequence of selectable options around the perimeter of the radial menu by scrolling the first sequence of selectable options in 

Claim 15 :The method of claim 1, further comprising: 
       while displaying the radial menu, detecting a third input directed to the radial menu; and 

  
  in response to detecting the third input: 
 
           ceasing display of the radial menu; and 

      
   displaying the menu item, wherein the menu item is configured to redisplay the radial menu when selected while the radial menu is not displayed. [note that the menu item is the affordance corresponding to a representation of the radial menu].

[see bolded and underlined portions above related to the initial input on the menu item and displaying the radial menu is response to receiving the input with the options having been selected when the menu was last displayed].







U.S. Patent No. 10,831,337 claim 15 does not explicitly claim that the method concurrently displays a user interface region and a radial menu, wherein the radial menu is overlaid on the user interface region.
Schulz teaches concurrently displaying, on the display, a user interface region and a radial menu, [see fig. 19 showing an interface region (the entirety of the white area) and a menu 1915; note that the menu can be a radial menu according to e.g. the last 2 lines of the abstract indicating semi-circular display areas for menus; see also [0010]] wherein the radial menu is overlaid on the user interface region [note that the menu 1915 is overlaid on the white space (the user interface region) of the desktop display].


Independent claims 21 and 30 of the instant application are analogously rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,831,337 in view of Schulz. Examiner notes that the instructions limitations in both claims 21 and 30 of the instant application (implemented by executing one or more processors of an electronic device) are the same as the method limitations of claims 1 and 15 of the Patent. Schulz further teaches a device [see e.g. device shown in fig. 19], and a non-transitory computer-readable storage medium storing one or more programs [see e.g. [0207]]. See the table and the analysis above for further details.


Dependent claims 22-25, 27, and 28 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,831,337 in view of Schulz.

Regarding claim 22, the nonstatutory double patenting rejection of independent claim 21 of the instant application is fully incorporated.  Schulz further teaches that a first portion of the radial menu is displayed on the display between a first edge of the display and a location at see fig. 14, stage 1440 showing radial menu 1400; note that a portion of the menu is displayed between the right edge of the display (which is at or farther than the right end of the menu display) and the selection window location (where the highlighted item 1480 is displayed) which is the location where the representative item (aka affordance) was previously displayed; see [0146]-[0147] describing how the menu items fan out from item 1480 as though they were stacked underneath thus indicating that the location of item 1480 has not changed]. See the nonstatutory double patenting rejection of claim 29 for motivations to combine.


Regarding claim 23, the nonstatutory double patenting rejection of claim 22 of the instant application is fully incorporated.  Schulz further teaches that a second portion of the radial menu is displayed on the display between a second edge of the display, opposite to the first edge of the display and the location at which the affordance corresponding to the representation of the radial menu was previously displayed [again see fig. 14, stage 1440 showing radial menu 1400; note that a second portion of the menu is displayed between the left edge of the display (which is at or farther than the left end of the menu display) and the selection window location (where the highlighted item 1480 is displayed) which is the location where the representative item (aka affordance) was previously displayed; again see [0146]-[0147] describing how the menu items fan out from item 1480 as though they were stacked underneath thus indicating that the location of item 1480 has not changed]. See the nonstatutory double patenting rejection of claim 29 for motivations to combine.

Regarding claim 24, the nonstatutory double patenting rejection of claim 21 of the instant application is fully incorporated.  The instruction limitation of claim 24 is further taught by the method limitation of Claim 1 of the patent.
 
Regarding claim 25, the nonstatutory double patenting rejection of claim 24 of the instant application is fully incorporated.  
Schulz further teaches that moving a first set of options comprises moving a third option in a path along a portion of an arc of a circle [again see fig. 15, stages 1510, 1520, and 1530 and note the movement of a third option in a path along the semi-circle; Examiner notes the multiple options that are moving along the semi-circle], the one or more programs further including instructions for: 
in response to the first input at the location corresponding to the radial menu, moving the first set of options in a path along a portion of an arc of a circle [again see [0124], lines 5-8 describing swipe gestures while a cursor is over the menu to scroll it; again see fig, 15 and he movement of menu items along the semi-circle] and moving the third option off the display [note in fig. 15 e.g. the items to the right of the selection window in stage 1510 moved off the display in stage 1530]; and
subsequent to moving the third option off the radial menu, redisplaying the third option of the radial menu [see the example of the linear menu in fig. 2 and note in [0050], last 9 lines how items loop such that when an item reaches the end of the display, it will then be displayed subsequently at the other end; note that for semi-circles the items will scroll along the semi-circle as noted in [0054], lines 7-10; see also [0010]]. 
See the nonstatutory double patenting rejection of claim 29 for motivations to combine.

Regarding claim 27, the nonstatutory double patenting rejection of independent claim 21 of the instant application is fully incorporated.  Schulz further teaches:
that the first input is a swipe input [again see [0124], lines 5-8 describing swipe gestures to scroll the menu], and 
that the one or more programs further include instructions for: in response to detecting the first input, moving the set of options along a path of a portion of an arc of a circle [see [0010], lines 4-6 indicating scrolling along a semicircle as shown in fig. 14 (note the movement among stages 1510, 1520, and 1530)].
See the nonstatutory double patenting rejection of claim 29 for motivations to combine.

Regarding claim 28, the nonstatutory double patenting rejection of independent claim 21 of the instant application is fully incorporated.  Schulz further teaches that moving the second option into the selection area includes:
moving the first option in a first direction around a perimeter of the radial menu [again see fig. 15, stages 1510 and 1520 and note the movement of the item initially displayed in the selection window in 1510 in a clockwise direction around a perimeter of the radial menu], and 
moving the second option in the first direction around the perimeter of the radial menu [again see fig. 15, stages 1520 and 1530 and note the movement of item 1460 also in a clockwise direction around a perimeter of the radial menu].
See the nonstatutory double patenting rejection of claim 29 for motivations to combine.

Dependent claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10,831,337 in view of Schulz, and further in view of Borzello et al., US PGPUB 2014/0201672 A1 (hereinafter as Borzello).

Regarding claim 26, the nonstatutory double patenting rejection of independent claim 21 of the instant application is fully incorporated.  The patent claims/Schulz does not explicitly teach that the triggering condition includes detecting a touch input at a location outside of the radial menu.
Borzello teaches a triggering condition for ceasing to display a menu that includes detecting a touch input at a location outside of the menu [see [0059], lines 3-5 indicating touching an area of the screen surface away from a menu to dismiss it].
It would have been obvious to one of ordinary skill in the art having the teachings of the patent, Schulz and Borzello before the effective filing date of the claimed invention to apply Borzello’s triggering condition of touching away from a menu for dismiss it to the menu dismissal step taught by claim 15 of the patent. The motivation for this obvious combination of teachings would be to make menu dismissal more intuitive by sensing that the user is no longer interested in interacting with the menu at the time being, thus making the device more user friendly.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20100306702 A1
Radial Menus
Warner; Peter
US 20090132963 A1
METHOD AND APPARATUS FOR PACS SOFTWARE TOOL CUSTOMIZATION AND INTERACTION
Morita; Mark et al.
US 20140026099 A1
METHOD AND ELECTRONIC DEVICE FOR FACILITATING USER CONTROL OF A MENU
ANDERSSON REIMER; Nils Roger et al.
US 20120218305 A1
SYSTEMS AND METHODS FOR MANIPULATING USER ANNOTATIONS IN ELECTRONIC BOOKS
Patterson; James et al.
US 20150378600 A1
CONTEXT MENU UTILIZING A CONTEXT INDICATOR AND FLOATING MENU BAR
Sloan; Ryan et al.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743.  The examiner can normally be reached on Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P. Savla can be reached on 571-272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MARIA S AYAD/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2145